DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 13 July 2020. The present application claims 1-14, submitted on 13 July 2020 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation 3 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the elastic member fails to include sufficient structural limitation that is “configured to determine for a rectilinear movement of the interaction element”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, & 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Holbert (U.S. Patent No. 5,730,934) in view of Heeman (U.S. Patent No. 9,643,743).
Regarding claims 1, 13 & 14, Holbert discloses (see Figure 2) a sterilization apparatus (30) for sterilizing a web of packaging material (32) having at least one conductive layer and advancing along a web advancement path (see Figure 2); the sterilization apparatus (20) comprises at least one irradiation device (24; 26) adapted to direct a sterilization irradiation onto at least one face of the, in use, advancing web of packaging material (see Column 6, line 52-57).
Holbert discloses all of the elements of the current invention as stated above except for the explicit incorporation of a grounding unit configured to electrically ground a conductive layer of packaging material.
Heeman discloses a sleeving unit (see Figure 1) comprising a grounding unit (28) having at least one grounded and conductive interaction element (180) configured to establish contact with a lateral edge of the web of packaging material (3) so as to electrically connect to the at least one conductive layer for grounding, in use, the at least one conductive layer (see Column 16, line 04-17). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Holbert to incorporate the disclosure of Heeman to include a grounding unit configured to electrically ground a conductive layer of packaging material. Doing so would improve removing static charges to prevent unwanted effects during handling of a packaging material.
Regarding claim 2, Heeman discloses (see Figure 1) wherein the interaction element (6) is a grounded conductive wheel rotatable (4) around a rotation axis. 
Regarding claim 4, Heeman discloses (see Figure 1) wherein the grounding unit (28) comprises a plurality of interaction elements (180) arranged in succession of one another and configured to contemporaneously contact different zones of the lateral edge (see Column 16, line 04-17). 
Regarding claim 10, Holbert discloses (see Figure 2) a packaging machine (30) for producing sealed packages (44) of a pourable product from a web of packaging material (32) having a least one conductive layer and advancing along a web advancement path comprising (see Column 6, line 27-40): an isolation chamber separating an inner environment from another environment (see Figure 2); a tube forming device (30) a least partially arranged within the isolation chamber at a tube forming station and being adapted to form a tube from a web of packaging material (see Column 6, line 27-40); a sealing device (38) at least partially arranged within the isolation chamber and being adapted to longitudinally seal the tube (32) formed by the tube forming device (see Column 6, line 40-43); filing means (36) for filling the tube with the pourable product (see Column 6, line 33-39); a package forming unit (30) adapted to form and to transversally seal the tube for forming the packages (see Column 6, line 27-40); conveying means (see Figure 2) for advancing the web of packaging material (32) along the web advancement path from a magazine unit (34) to the tube forming device (30) and for advancing the tube along a tube advancement path to the package forming unit (see Column 6, line 27-51).
Regarding claims 11 & 12, Holbert in view of Heeman discloses the claimed invention except for explicitly disclosing the placement of the grounding unit arranged upstream of the irradiation device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the grounding unit upstream of the irradiation device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, page 10, line 05-30, applicant has not disclosed any criticality for the claimed limitations.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731